

117 S1489 IS: USTR Inspector General Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1489IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Menendez (for himself, Mr. Cornyn, Mr. Wyden, Mr. Toomey, Mr. Brown, Ms. Cortez Masto, Mr. Whitehouse, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Inspector General Act of 1978 to establish an Inspector General of the Office of the United States Trade Representative, and for other purposes.1.Short titleThis Act may be cited as the USTR Inspector General Act of 2021.2.FindingsCongress makes the following findings:(1)Section 8 of article I of the Constitution of the United States provides that Congress has the sole power to regulate international trade.(2)Congress established the Office of the United States Trade Representative in the Executive Office of the President under section 141 of the Trade Act of 1974 (19 U.S.C. 2171) with the primary responsibility for developing, and coordinating implementation of, the international trade policy of the United States.(3)The United States Trade Representative has primary responsibility for administering a variety of trade statutes and for monitoring the implementation and enforcement of trade agreements.(4)Section 141(c)(1)(F) of the Trade Act of 1974 (19 U.S.C. 2171(c)(1)(F)) states that the United States Trade Representative shall report directly to the President and the Congress regarding, and be responsible to the President and the Congress for the administration of, trade agreements programs. 3.Establishment of Inspector General of the Office of the United States Trade Representative(a)DefinitionsSection 12 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1), by striking or the Director of the National Reconnaissance Office; and inserting the Director of the National Reconnaissance Office; or the United States Trade Representative; and(2)in paragraph (2), by striking or the National Reconnaissance Office, and inserting the National Reconnaissance Office, or the Office of the United States Trade Representative,.(b)Appointment of Inspector GeneralNot later than 120 days after the date of the enactment of this Act, the President shall appoint an individual to serve as the Inspector General of the Office for the United States Trade Representative in accordance with section 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.). 